Citation Nr: 0213152	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

(The issue of entitlement to service connection for a stomach 
disorder will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1940 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In those 
determinations, the RO denied the appellant's claims seeking 
service connection for generalized osteoarthritis, a stomach 
disorder, hearing loss, tinnitus, PTSD, and a colon disorder.  
He disagreed with and perfected appeals as to the claims 
listed on the title page of this decision.  Because he 
specifically excluded from his substantive appeal the claim 
of service connection for a colon disorder, he did not 
perfect an appeal as to that issue and the Board does not 
have jurisdiction over it.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a stomach disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The appellant engaged in combat with the enemy during 
World War II.  

2.  Medical evidence links current generalized osteoarthritis 
to cold weather exposure during the period when the appellant 
was engaged in combat.  

3.  The veteran has a current bilateral hearing loss 
disability, and medical evidence links it to acoustic trauma 
during the period when the appellant was engaged in combat.  

3.  The veteran has a diagnosis of tinnitus, and medical 
evidence links it to acoustic trauma during the period when 
the appellant was engaged in combat.

4.  Medical evidence links the current PTSD to stressful 
events during the period when the appellant was engaged in 
combat.  


CONCLUSIONS OF LAW

1.  Generalized osteoarthritis was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).  

2.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2001).  

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).

4.  PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for service connection and there 
is no issue as to whether they are substantially complete.  
38 U.S.C.A. §5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)); 38 C.F.R. §§ 3.150(a), 3.151(a) 
(2001).  The appellant originally filed the appropriate form 
seeking to establish entitlement to pension and/or service-
connected compensation in March 1998.  Accordingly, when he 
later submitted a July 1998 statement seeking service 
connection for the disabilities at issue here, these informal 
claims did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2001).  There is no 
issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In a March 
1999 letter, the RO informed the appellant that the National 
Personnel Records Center (NPRC), the repository for military 
records, had reported it did not have his service military 
and personnel records, most likely due to a fire at that 
facility in 1973.  The RO asked the appellant to provide 
information as to his treatment for the claimed disabilities 
in service; in a response received in April 1999, he stated 
that none of his disabilities would have appeared in his 
service medical records and that all of them manifested after 
separation from service.  In a June 2000 statement of the 
case and in a January 2001 supplemental statement of the 
case, the RO listed the evidence considered, the legal 
criteria for evaluating the claims, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  By an August 2001 letter, the RO 
informed the appellant of the requirements of the VCAA and 
indicated that it would assist him in obtain documents he 
identified as relevant.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
After receiving appropriate releases from the appellant, the 
RO obtained records from private physicians, as well as from 
VA medical facilities.  The appellant has not identified any 
other sources of treatment.  In April 1999, the appellant 
reported that he had served in the 356th Field Artillery 
Battalion during World War II and asked that the RO utilize 
the services of the Department of the Army and the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to document his service.  Although the RO did not 
seek the assistance of that agency, given the outcome of the 
claims below, any failure to approach the USASCRUR was at 
most harmless.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO scheduled examinations in 
May 1999; the appellant did not report, though he indicated 
in June and July 1999 statements that he was away from his 
home when the notices arrived, did not know of the 
appointments, and was willing to report for rescheduled 
examinations.  The RO did not reschedule the examinations, 
though given the outcome of the claims below, examinations 
are not necessary to substantiate the claims.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, or any failure of 
notice or assistance is not prejudicial to the veteran, given 
the Board's favorable resolution of his claims herein.  


II.  Analysis

A.  Pertinent Law and Regulations

The claimant seeks to establish service connection for 
generalized osteoarthritis, hearing loss, tinnitus, and PTSD.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease (including arthritis) that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307 (2001).  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2001).  

B.  Combat

The appellant claims that he incurred generalized arthritis 
after exposure to severe cold weather during combat 
operations in 1945, hearing loss and tinnitus secondary to 
severe acoustic trauma resulting from artillery fire in 
combat, and PTSD from stressful events he witnessed in 
combat.  

VA gives consideration, in claims for service connection, to 
the places, types, and circumstances of the veteran's service 
as shown by service personnel and medical records, the 
official history of each organization in which such veteran 
served, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 1991).  In the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).  

In allowing a combat veteran to use lay or other evidence to 
prove service incurrence or aggravation of conditions alleged 
to have been incurred in combat, section 1154(b) sets forth a 
three-step analysis.  The evidence must be (1) satisfactory, 
i.e., credible, and (2) consistent with the circumstances, 
conditions, or hardships of combat service.  If so, then a 
factual presumption arises that the claimed disease or injury 
is service connected.  The third step of the analysis is to 
determine whether clear and convincing evidence rebuts this 
factual presumption.  Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Section 1154(b) deals with the question of 
what happened in service; it does not deal with the questions 
of whether there is a current disability or its relationship 
to service, as to both of which competent medical evidence is 
required.  Caluza v. Brown, 7 Vet. App. 498, 507-09 (1995). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Any evidence that is probative may be used to 
support an assertion that the veteran engaged in combat with 
the enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.  
VAOPGCPREC 12-99.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there may be circumstances in which the context of a 
particular service-department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.  VA must evaluate the credibility and probative value 
of all pertinent evidence of record and determine whether 
there is an approximate balance of positive and negative 
evidence or whether the evidence preponderates either for or 
against a finding that the veteran engaged in combat.  If 
there is an approximate balance of positive and negative 
evidence, the issue must be resolved in the veteran's favor.  
Id.  

The appellant alleges that he was a forward observer for the 
94th Infantry Division, acted as a driver for a forward 
observer party, witnessed a truck loaded with infantrymen 
explode from a direct hit by an enemy shell, observed dead 
American and enemy bodies, experienced acoustic trauma 
associated with combat that led to tinnitus and hearing loss, 
was exposed to severe cold weather in 1944 and 1945 in France 
and Germany, and witnessed or participated in the liberation 
of a prisoner-of-war camp in Germany in 1945.  These 
allegations of his experiences are credible, in that the 
appellant has consistently claimed these events as occurring 
and in that they are consistent with the available 
documentary evidence.  Though service personnel records were 
likely destroyed in a 1973 fire at NPRC, the separation 
document of record, a War Department form (WD AGO Form 53-
55), indicated that the appellant was a vehicle mechanic 
assigned to Battery C of the 356th Field Artillery, which 
supported the 94th Infantry Division.  During his service, 
the form shows, the appellant suffered no wounds, arrived in 
Scotland in August 1944, departed Europe at the end of 
hostilities in September 1945, and participated in the 
following battles and campaigns: Northern France, Ardennes, 
Rhineland, and Central Europe.  

The fact that the appellant participated in a series of 
campaigns or battles alone is insufficient to find that he 
engaged in combat.  However, the separation document 
indicated that he was assigned to the 356th Field Artillery 
Battalion.  The veteran has stated that he was assigned as a 
forward observer for the 94th Infantry Division.  Official 
Army resources confirm that the 356th Field Artillery 
Battalion operated 105 millimeter Howitzer artillery in 
support of the 94th Infantry Division as it drove across 
Western Europe in late 1944 and early 1945.  Indeed, in early 
1945 it was involved in heavy combat activities.  It is 
nearly inconceivable that the appellant, assigned during this 
period to this unit as a vehicle mechanic, was not engaged in 
combat with the enemy.  Given the information provided by the 
service department records, the appellant's statement as to 
his in-service activities are credible, and consistent with 
the circumstances, conditions, or hardships of combat 
service.  

Accordingly, the Board finds that the appellant was engaged 
in combat with the enemy in active service with a military 
organization of the United States during World War II.  The 
claims file includes nothing, even the absence of service 
medical and personnel records due to fire, which would 
contradict this credible evidence of the appellant's in-
service actions.  VA must therefore accept the lay or other 
evidence describing the in-service events as offered by the 
appellant, despite the lack of any official record beyond the 
separation document discussing these events or experiences.  

C.  Generalized Arthritis

The record includes recent medical evidence showing that the 
appellant has generalized arthritis.  Private clinical 
records in August 1985 showed complaints of low back pain and 
other private clinical records from July to October 1993 
showed a herniated cervical disc, and arthritis of the lumbar 
spine, shoulders, with an August 1993 surgery on the cervical 
spine.  Private clinical records in September 1996 and 
February 1997 revealed findings of arthritis.  VA clinical 
records in October and November 1997 and January 1998 showed 
arthritis in all joints.  A private physician in September 
1998 and December 1999 statements indicated that he had 
treated the appellant since 1985 for chronic pain secondary 
to generalized osteoarthritis, particularly involving the 
cervical spine and lumbar spine, and that the appellant had 
been treated for a total of 30 years.  Another private 
physician in September 2001 noted that the appellant had 
generalized arthritis.  

As for any link between the current generalized arthritis and 
the events in service, a private physician, in September 1998 
and December 1999 statements, opined that the appellant's 
service was such that he may have suffered repetitive trauma 
to his spinal area and been exposed to cold weather on a 
long-term basis, both of which might have been contributing 
factors to the development of generalized osteoarthritis.  
Another private physician in September 2001 noted that the 
generalized arthritis was a residual of frostbite during 
active service, when he was exposed to severe cold weather in 
combat operations.  That physician specifically referred to 
his separation document, which showed participation in the 
campaigns for Northern France, the Ardennes, the Rhineland, 
and Central Europe.  

The record includes competent medical evidence of a current 
generalized arthritic disorder, a presumption that the 
appellant during service engaged in combat and was exposed to 
severe cold weather, and competent medical evidence linking 
the current generalized arthritis to that cold weather 
exposure.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
evidence supports entitlement to service connection for 
generalized arthritis.  See Horvath v. Derwinski, 2 Vet. App. 
240 (1992) (established service connection for frostbite 
injury, even in absence of official recording of occurrence 
of injury, based on appellant's statements and existing 
medical records since condition was consistent with 
circumstances of engagement and combat with enemy). 

D.  Hearing loss and Tinnitus

The appellant currently has tinnitus and a bilateral hearing 
loss disability for VA purposes, as shown by an October 2000 
VA audiogram showing hearing loss that meets the requirements 
of 38 C.F.R. § 3.385 (2001) (for VA purposes, impaired 
hearing is a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent) 
and an examination that diagnosed constant tinnitus.  

On the authorized audiological evaluation in October 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
55
75
LEFT
35
30
40
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

That examiner then opined that, based on review of the 
appellant's service history, it was as likely as not that the 
hearing loss and tinnitus were caused by exposure to 
acoustical trauma in service.  This conclusion corresponds 
with the May 2000 statement from the appellant's brother, who 
stated that the appellant had a noticeable hearing loss soon 
after his return from service after World War II.  Therefore, 
the evidence includes competent medical evidence of a current 
hearing loss and tinnitus, a presumption that the appellant 
was exposed to acoustic trauma in service during combat, and 
medical evidence linking the current hearing loss and 
tinnitus to that in-service acoustic trauma.  It is the 
determination of the Board that the evidence supports 
entitlement to service connection for hearing loss and 
tinnitus.  

E.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a) 
(2001); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  As discussed above, it has already been determined 
that the appellant engaged in combat with the enemy and the 
claimed stressors are related to that combat.  Therefore, the 
appellant's lay testimony alone establishes the occurrence of 
the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125 (2001) (requiring PTSD diagnoses to conform to the 
criteria in AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  

VA clinical record in March and August 1998, in November 
1999, and in September 2000 revealed diagnoses of chronic 
PTSD, thereby providing medical evidence of a current 
disability.  The September 2000 clinical record indicated 
that the appellant's traumatic experiences in service, 
including combat with a field artillery unit and as a forward 
observer, led to his PTSD.  This opinion links the 
appellant's in-service activities to his current PTSD.  Thus, 
the record include medical evidence showing a current 
diagnosis of PTSD, a presumption of in-service, combat-
related stressors, and a link between those stressors and the 
PTSD diagnosis.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
evidence supports entitlement to service connection for PTSD.  


ORDER

Service connection for generalized osteoarthritis is granted.  

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  

Service connection for PTSD is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

